Citation Nr: 0503004	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for post-
operative left ankle ligament strain.

2.	Entitlement to an effective date earlier than November 24, 
1999, for the award of an increase in rating for post-
operative left ankle ligament strain (currently         10 
percent).

3.	Entitlement to a restoration of a 10 percent rating for 
the veteran's service-connected post-operative left ankle 
ligament strain, from May 1, 1991 to November 24, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to June 1985.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO granted a 10 percent rating for service-connected 
post-operative left ankle ligament strain, effective November 
24, 1999. The veteran filed a notice of disagreement (NOD) in 
May 2000 with the assigned  10 percent rating, and a 
statement of the case (SOC) was issued in June 2000.  The 
veteran filed a substantive appeal (on a VA Form 9) in 
September 2000.   

In his September 2000 VA Form 9, the veteran also expressed 
his NOD with the assigned effective date for the increase in 
rating for his left ankle condition.  The RO issued a SOC on 
this matter in May 2002, and the veteran filed a substantive 
appeal that same month.

The Board undertook additional development of these claims 
under the provisions of 38 C.F.R. § 19.9 (2002).  After the 
completion of the requested actions, the Board remanded the 
matters to the RO in August 2003.  At that time, it was noted 
that the provisions of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, had been held to be invalid.  Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, the 
Board returned the case to the RO for initial consideration 
of the claims in light of the recently developed evidence.  
The RO continued its denials of a rating in excess of 10 
percent for post-operative left ankle ligament strain, and of 
an earlier effective date for the award of an increase in 
rating for this condition (as noted in a March 2004 
supplemental SOC (SSOC)).  

For the reasons expressed below, these claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for a rating in excess of 10 percent for post-
operative left ankle ligament strain, and for an effective 
date earlier than November 24, 1999, for the award of an 
increase in rating for post-operative left ankle ligament 
strain (currently 10 percent), is warranted, even though it 
will, regrettably, further delay a decision on these claims.

As regards the claim for a rating in excess of 10 percent for 
post-operative left ankle ligament strain, the Board notes 
that on VA examination in December 1999, the veteran 
demonstrated a range of motion in his left ankle of 
dorsiflexion to 28 degrees actively, to 30 degrees passively, 
and to 32 degrees after fatiguing, all with no pain.  Plantar 
flexion was to 40 degrees actively, to 42 degrees passively, 
and to 47 degrees after fatiguing, all with no pain.  The 
examiner (a VA orthopedist) diagnosed the veteran with 
nonunion fracture fragments of a distal medial malleolus of 
the left ankle. 

On examination again in February 2004, by a VA nurse 
practitioner, the veteran had dorsiflexion in the left ankle 
from 0 to 8 degrees out of 10, actively, passively, and after 
fatiguing.  Plantar flexion was to 25 degrees with complaints 
of pain medially, actively, to 27 degrees passively, and to 
25 degrees after fatiguing.  An assessment was provided of a 
surgical repair of the left ankle.  A notation on the 
examination report, from the December 1999 examiner, stated 
that he concurred with the findings expressed therein.   

The Board notes that the medical findings pertaining to the 
veteran's service-connected left ankle ligament strain are 
not fully responsive to the applicable rating criteria, and 
thus do not provide an accurate portrayal as to the overall 
severity of this disability.  As previously noted, the 
veteran's left ankle disability is presently rated as 10 
percent disabling under 38 C.F.R. §4.71a, Diagnostic Code 
5271, for limited motion of the ankle.  Under Diagnostic Code 
5271, moderate limitation of motion warrants a 10 percent 
evaluation, while marked limitation of motion warrants a 20 
percent evaluation.  The normal range of motion for the ankle 
is dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  38 C.F.R. § 4.71,  Plate II.  In the instant case, 
the February 2004 examiner evaluated the degree of 
dorsiflexion in the veteran's left ankle within a range of 
motion of only 0 to 10 degrees, and did not evaluate either 
dorsiflexion or plantar flexion with respect to whether they 
were within the normal guidelines for range of motion set 
forth in     38 C.F.R. § 4.71, Plate II.  Comprehensive 
findings as to limitation of motion, (along with continued 
documentation of any additional loss in range of motion due 
to any of the factors set forth in DeLuca v. Brown, 8 Vet. 
App. 202, 205-207 (1995), as well as 38 C.F.R. §§ 4.40 and 
4.45), as noted above, are essential to evaluating the 
veteran's disability under Diagnostic Code 5271.  The Board 
points out furthermore that the February 2004 examiner did 
not characterize the limitation of motion in the veteran's 
left ankle as either moderate or marked, additional 
information relevant to an assessment of the severity of the 
veteran's disability under the rating criteria. 
 
Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the 
veteran's claim for increase.  See 38 U.S.C. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.    

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Salem, Virginia, dated from February 1987 to 
January 2002.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Salem VAMC 
since January 2002, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

With respect to the claim for an effective date earlier than 
November 24, 1999, for the award of an increase in rating for 
post-operative left ankle ligament strain (currently 10 
percent), as discussed in further detail below, any Board 
action on this matter must be deferred, pending RO actions on 
remand involving the veteran's prior expression of 
disagreement with a 1991 reduction in rating from 10 percent 
to 0 percent for left ankle ligament strain, effective May 1, 
1991.    

The claims file reflects that in September 1990, the RO 
proposed a reduction in rating from 10 percent to 0 percent, 
for service-connected post-operative left ankle ligament 
strain.  In October 1990, the veteran filed a NOD with the 
proposed reduction in rating (which was later implemented in 
the RO's February 1991 rating decision reducing to a 
noncompensable level the rating for left ankle ligament 
strain, effective May 1, 1991); however, the RO has yet to 
issue a SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of a SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review 
of any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

The Board also finds that the pending claim for an earlier 
effective date for post-operative left ankle ligament strain 
is "inextricably intertwined" with the above-noted claim 
for restoration of a 10 percent rating for this disability, 
inasmuch as a full grant of the benefits sought with respect 
to the claim for a restoration of a       10 percent rating, 
could render the question of an earlier effective date moot.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  It follows that, 
as any Board action on the issue of an effective date earlier 
than November 24, 1999, for the award of an increase in 
rating for post-operative left ankle ligament strain would, 
at this juncture, be premature, the issue must be deferred 
pending the actions requested on remand.

To ensure that all due process requirements are met as to 
each of the claims on appeal, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claims.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A        § 5103(b)(1) (West 2002); 
but see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The 
RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO must furnish to the veteran and 
his representative a SOC with respect to 
the February 1991 reduction in rating to a 
noncompensable level for service-connected 
post-operative left ankle ligament strain, 
along with a VA Form 9, and afford them 
the appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
that issue.  The veteran and his 
representative are hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for a restoration of a 10 percent 
rating for the veteran's service-connected 
post-operative left ankle ligament strain, 
within 60 days of the issuance of the 
SOC).

2.	The RO should obtain from the Salem 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's post-operative left ankle 
ligament strain, from January 2002 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).


4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by an orthopedist, for 
evaluation of his post-operative left 
ankle ligament sprain.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include X-rays, as well as range of motion 
studies, reported in degrees and with 
normal ranges provided for comparison 
purposes (i.e., dorsiflexion within a 
range of from 0 to 20 degrees, and plantar 
flexion within a range of from 0 to 45 
degrees)) should be accomplished, and all 
clinical findings should be reported in 
detail. 

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left ankle disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also provide an 
assessment as to whether the veteran's 
overall limited ankle motion is best 
characterized as moderate or marked, as 
well as comment as to whether there is 
any ankylosis of the left ankle, malunion 
of the os calcis or astagalus, or 
astragalectomy. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for a rating 
in excess of 10 percent for post-operative 
left ankle ligament strain, and an 
effective date earlier than November 24, 
1999, for the award of an increase in 
rating for post-operative left ankle 
ligament strain, in light of all pertinent 
evidence and legal authority.  With regard 
to the claim for a rating in excess of 10 
percent for post-operative left ankle 
ligament strain, if the veteran fails to 
report to the scheduled examination, the 
RO must apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate; otherwise, the 
RO must document its specific 
consideration of the Deluca/38 C.F.R. §§ 
4.40 and 4.45 factors.

9.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



